PER CURIAM.
Panamericana Promociones, S.A., appeals an order granting a “Motion to Quash Purported Service of Process and/or Motion to Dismiss for Lack of Jurisdiction over the Person of Ivan Hoyos.” We affirm the order granting the motion to quash service. Logan v. Mora, 555 So.2d 1267 (Fla. 3d DCA 1989); see Hanna v. Millbyer, 570 So.2d 1087 (Fla. 3d DCA 1990). Because appellant had not filed the return receipts as required by statute, an order quashing service was appropriate. Logan. However, this ruling is without prejudice to appellant perfecting service by any appropriate means, including (a) filing the return receipts, (b) effecting service by any approved method, or (c) renewing the showing of avoidance of service on a more complete record. Because the record demonstrates that the cause is still pending against Mr. Hoyos, we remand the case for further proceedings.
Affirmed.